Follett, J.
(dissenting):
Appeal from a judgment entered on a verdict and heard in this ■ court on a case which contains all of the evidence. The “notice of ■appeal refers to an order denying a motion made on the minutes for a new trial; but such an order is not found in the appeal book. ' The defendant is incorporated under the laws of Ohio for the purpose of insuring its members, and is authorized to insure in the State of New York. May 22, 1882, the defendant issued to Alex.ander M. Kenyon, of Watertown, N. Y., a certificate of member- . ship, by which it agreed to pay to the heirs of said Alexander M. Kenyon, $5,000, within sixty days after satisfactory proof of death, provided the dues were paid. April 16, 1885, Alexander M. Kenyon died, leaving the plaintiffs, his children, his heirs and only heirs-at-law, and May 1, 1885, proofs of death were delivered to the ■ defendant.
The certificate was issued upon an application which contains the following provision: “ And I do hereby agree that the statements and representations contained in the foregoing application and declaration, shall be the basis of the contract between me and the said .- association; the truthfulness of which statements and representa- . tions I do hereby warrant; and that if the same or any of them are in any material respect untrue, or if there shall be any omission .. or neglect to pa/y any of the assessments on or before the da/ys on ■ which said assessments shall fall due, except as provided for in the days of grace by the by-lams of this association, that then, in either event, the certificate of membership which may be issued hereon shall be void? The application also contains the following - questions and answers:
“ 3. Profession or occupation. State precise nature of business.”
“ Importer and wholesale dealer in wines and liquors.”
*287“ 7. a. Are the habits of said party at the present time, and have they always been, sober and temperate ? ”
“a. Yes.”
“ b. Does the party nse intoxicating drinks habitually as a beverage ? ”
“ b. No.”
“ o. Is the person engaged in cmy way in the retailing of alcoholic liquors ? ”
“ g. No; keep no bar and sell only at wholesale; have government license and town license.”
This action was defended on the grounds: 1. That at the date of said application the habits of said Alexander M. Kenyon were not, and had not always been, sober and temperate. 2. That at the date of said application said Alexander M. Kenyon habitually used intoxicating drinks as a beverage. 3. That at the date of said application said Alexander M. Kenyon was engaged in retailing alcoholic liquors. 4. That March 27, 1885, said Alexander M. Kenyon was assessed $4.75 by assessment No. 59, payable April 6, 1885, which he neglected and refused to pay.
The validity of the first and second defenses depended upon issues of fact which were found against the defendant upon conflicting testimony. The following recital is found upon the clerk’s minutes of trial: “ The judge presiding at the trial of the action entertained a motion by defendant’s attorney upon his minutes at this trial to set aside the verdict and grant a new trial upon exceptions taken upon the trial, because the verdict is for excessive damages and contrary to the evidence and contrary to law, which motion was denied.” A formal order denying the motion was not entered. But assuming that this record brings to this court for review the errors of the jury, if any, which may be doubted (Dart v. Gillies, 14 J. & S., 560; Howard v. Hayes, 15 id., 89; affirmed, 90 N. Y., 643), we must refuse to set aside the verdict upon the ground that the two issues of fact upon which the first and second defenses depend, were found contrary to the evidence.
It is conceded that when the application was signed and certificate issued (May, 1882), the decedent had paid the special tax imposed upon wholesale dealers in liquor by section 3244 of the Revised Statutes of the United States, and also held a store license granted under *288tlie excise laws of this State, authorizing him to sell ales, wines and spirituous liquors in quantities less than five gallons, but not to be drank on the premises. For fifteen years immediately preceding his death Kenyon had been engaged in the sale of ales, wines and spirituous liquors under like licenses. It was proved, and not disputed, that during these years he habitually sold ales, wines and spirituous liquors in quantities of five gallons and upwards; and that he also habitually sold by the gallon, quart or pint as called for by his customers. It was proved, and not disputed, that in some instances purchasers of liquor by the bottle left their bottles in the store, called and drank from them at their pleasure; also that customers and friends drew liquors from the casks into glasses and drank in the presence of decedent and of his clerk, and that in a few instances the clerk received pay for the liquor so drank, but the decedent never personally received pay. To avoid the effect of this evidence and to induce an interpretation of the contract which would allow a recovery, the plaintiff called Theodore "W". Bolles, who testified: “ I was the agent of the defendant and took this application; it is all in my -handwriting except the signature; it was written in Kenyon’s office at his store. '* * * Kenyon told me he was selling by the measure, pint, quart or half pint. * * * "While I was there I saw them selling by the measure; by the bottle; I understand that he was a wholesale dealer from the fact that he did not sell by the drink. * * * I meant by putting in the application “ wholesale ” that he didn’t sell by the drink; that is the construction I put upon it. * * * The principal distinction I had in view was selling over the bar, or selling by the drink; I knew he was selling by the measure.” It does not appear that this information was communicated to defendant.
The extent of the authority or agency of Bolles must be ascertained from his testimony, who said: “ I was the agent of the defendant and took this application.” From the evidence of defendant’s president, who testified: “ I rémember this application; think it was taken by Mr. Bolles, of Utica, N. Y.; it was transmitted to us by Folsom & Johnson by mail,” and from the following provision contained in the application :
“ Inasmuch as only the officers at the home office of the association in the city of Cincinnati have authority to determine whether *289or not a certificate of membership shall issue on any application, and as they act on the written statements and representations referred to, it is expressly understood and agreed, that no statements, representations or information made or given by or to the person soliciting or taking this application for a certificate of membership, or to any other person, shall be binding on the association, or in any manner affect its rights, unless such statements, representations or information be reduced to writing, and presented to the officers of the association, at the home office in the above application.” "Whether Bolles took other applications or did other business for the defendant does not appear. At the close of the evidence the defendant moved for a nonsuit, upon the ground that the plaintiffs could not recover because Kenyon was, at the date of his application and at the date of defendant’s certificate, engaged in retailing alcoholic liquors, and had continued in such business until his death. The motion was denied, and an exception taken. Defendant moved on the same ground, that a verdict be directed in its favor, which was also denied and an exception taken. The plaintiffs insisted that the knowledge of Bolles shortld be considered in determining what the parties meant by the words “ wholesaler ” and “ retailer ” and that whether Kenyon was the one or the other or bóth, was a question of fact for the jury.
They urged that the answer, “No; keep no bar and sell only at wholesale; have government license and town license,” (together with the knowledge of B'olles), disclosed to the defendant that Kenyon was engaged in the sale of “ alcoholic liquors ” in the manner authorized by “ town license,” that is, by the small measure, hut was not engaged in selling by the drink over a bar. It was urged, that in May, 1882, but two kinds of licenses could be granted in the city of Watertown for the sale of “ alcoholic liquors,” to wit: A store-keeper’s license, to sell by the small measure, and a hotel-keeper’s license to sell by the drink; that the application disclosed that the applicant was not a hotel-keeper, could not be licensed as such, but was licensed to sell in the manner in which he did sell. The negative of this proposition was urged by defendant’s counsel, who insisted that the only legal evidence of the contract between the parties was the application and certificate; *290that the knowledge of Bolles not communicated to the defendant was irrelevant; and that the interpretation of the contract was a question of law for the court. The court submitted the question to the jury to be determined as a question of fact, to which the defendant excepted. The interpretation of this contract was a question of law for the court. The applicant, in answer to the third question, stated unqualifiedly, that he was an “ imported and wholesale dealer in wines and liquors,” and in answer to the seventh question, subdivision o, he said: “ No; keep no bar and sell only at wholesale; have government license and town license.” Construing these questions and answers, without reference to the testimony of the agent above quoted, it excludes the idea that the applicant was engaged in selling in any manner except by wholesale. The question is answered in the negative, and adds “keep no bar and sell only at wholesaler The plaintiffs urge that the words “ keep no bar ” and the words “and town license” limit and control the other words of the answer, and fairly disclosed to the defendant the precise nature of the business in which the applicant was engaged. That interpretation gives more force to the inferior and ambiguous than to the superior and unambiguous words of the sentence.
The knowledge of Bolles, the writer of the application, which was not communicated to the defendant, ought not to have been considered in construing this contract. (Dwight v. The Germania Ins. Co., 103 N. Y., 341.) In the case cited the application contained the following questions and answers: “a. Bor the party whose life is proposed to be assured, state the business carefully specified? Ans. Real estate and grain dealer, h. Is this business his own or does he work for other persons and in what capacity? Ans. His own. c. In what occupation has he been engaged during the last ten years ? Ans. Real estate and grain dealer, d. Is he now or has he been engaged in or connected with the manufacture or sale of any beer, wine or other intoxicating liquors ? Ans. No.” The application was dated August 22, 1878. The answers were all in the handwriting of Henry C. Hermans. On the back of the application were “ Questions to be answered by the agent,”- which were answered by Hermans in his own handwriting, and signed “ IT. O. Hermans, Agent.” Upon this application, sent by Hermans to the Germania, the policy was issued, mailed to Hermans, who delivered *291it, collected and remitted the premium, was paid for his services by the company, and was authorized to collect subsequent premiums. Two days before this, August 20, 1818, Hermans wrote an application to the Home Life Insurance Company, upon which a policy was issued, which contained the following question and answer, the answer being in the handwriting of Hermans: “ Q. Has the party been employed or engaged in the manufacture or sale of intoxicating liquors; if so, in what way and when ? A. No, except owned hotel about three years; liquors sold by package; no bar.” This answer stated the exact truth, as proved and not disputed in the case cited.
Hermans’ knowledge of the exact fact, supported by the improbability that the applicant fraudulently misstated or even innocently misstated August twenty-second, in respect to a matter correctly stated August twentieth, in said application to the Home Life Insurance Company, was held to be entitled to no consideration in the interpretation of the contract. At this time Hermans was the duly appointed agent of the Phoenix Life Insurance Company, but held no appointment from the Germania; and then was, at Dwight’s request, engaged in obtaining, upon his life, insurance in other corporations. In no other respect do we see any essential difference between the authority of Hermans and the authority of Bolles, or in respect to the effect which their knowledge of the facts should have upon the validity of the contracts entered into by their respective corporations.
Hnder the evidence it was the duty of the court to have determined whether Kenyon was a wholesaler or a retailer. The signification of English words and phrases is a question for the court.. (Greenlf. Ev., § 5.) There was no material dispute over the manner in which Kenyon sold. Had there been an issue of fact over his manner of selling, it would have been proper to have asked the jury to have found the fact — the manner in which sales were made — and the fact being found, it would have become the duty of the court to determine whether he was a wholesaler or a retailer. This duty could have been discharged by instructing the jury that if they found the sales were made in a particular way, he was a wholesaler; but if in a certain other way a retailer, or by directing the jury to render a special verdict or a special finding. The primary and *292usual meaning • of ‘‘ wholesale ” is the sale of goods in gross to-retailers, who sell to consumers. Kenyon sold liquors in gross to retailers, and also in small quantities to consumers. This is undisputed. The evidence does not disclose the extent of either kind of sales; but that is unimportant, as it conclusively appears tliat retailing alcoholic liquors was an important part of his business.
Kenyon’s answers to tbe third and seventh questions was a warranty that he was a wholesaler, and not a retailer of “ alcoholic liquors,” which warranty was broken, and defeats the plaintiff’s right to recover. The court erred in refusing a nonsuit. The conclusion reached upon this question renders it unnecessary to consider the fourth defense.
The judgment should be reversed and a new trial granted, with costs to abide the event.
Judgment and order affirmed, with costs.